Citation Nr: 0623932	
Decision Date: 08/09/06    Archive Date: 08/18/06

DOCKET NO.  04-24 030	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for alopecia areata as 
secondary to service-connected post-traumatic stress disorder 
(PTSD).

2.  Entitlement to service connection for a skin condition as 
secondary to service-connected PTSD.

3.  Entitlement to an initial disability rating in excess of 
30 percent for PTSD.

4.  Entitlement to an effective date earlier than October 5, 
2001, for a grant of service connection for PTSD.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. A. Herman, Counsel


INTRODUCTION

The veteran, who is the appellant, served on active duty from 
April 1964 to April 1966.

These claims come before the Board of Veterans' Appeals 
(Board) on appeal of May 2003 and July 2005 rating decisions 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Los Angeles, California.  

The Board notes that the veteran filed a request for a 
personal hearing before a RO Decision Review Officer (DRO) in 
June 2004 and February 2005.  There is no indication that the 
RO scheduled such a hearing.  However, given the favorable 
outcome of the issues being considered in this decision, the 
Board finds that the veteran is not prejudiced from this 
oversight.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

The Board REMANDS the claims of entitlement to an initial 
disability rating in excess of 30 percent for PTSD and 
entitlement to an effective date earlier than October 5, 
2001, for a grant of service connection for PTSD to the RO 
via the Appeals Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  The veteran's alopecia areata is related to his PTSD 
symptoms.

2.  The veteran's skin lesions, characterized as seborrheic 
keratoses, are related to his PTSD symptoms.


CONCLUSIONS OF LAW

1.  Aggravation of alopecia areata is proximately due to or 
the result of the veteran's service-connected PTSD.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.310 (2005); Allen v. Brown, 7 Vet. App. 439 
(1995).

2.  Seborrheic keratosis is proximately due to or the result 
of the veteran's service-connected PTSD.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) and codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2005).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The VCAA and its implementing regulations provide that VA 
will notify the claimant and the claimant's representative, 
if any, of the information and medical or lay evidence not 
previously provided to the Secretary that is necessary to 
substantiate a claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion of the evidence the 
claimant is to provide and which portion of the evidence VA 
will attempt to obtain on the claimant's behalf.  They also 
require VA to assist a claimant in obtaining evidence 
necessary to substantiate a claim, but such assistance is not 
required if there is no reasonable possibility that it will 
aid in substantiating the claim.  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In this case, VA has strictly complied 
with the notification and assistance provisions of the VCAA.  
Even assuming otherwise, a remand for additional notification 
and/or assistance is unnecessary.  Rather, given the 
favorable disposition in this case, the Board's decision to 
proceed in adjudicating the claims being decided does not 
prejudice the veteran.  See Bernard v. Brown, 4 Vet. App. at 
392-94 (1993).  

II.  Analysis of Claim

Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2005).  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Subsequent manifestations of a chronic disease in service, 
however remote, are to be service connected, unless clearly 
attributable to intercurrent causes.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or diagnosis 
including the word "chronic."  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Service connection may also be granted when a claimed 
disability is found to be proximately due to or the result of 
a service-connected disability, or when aggravation of a 
nonservice-connected disorder is found to be proximately due 
to or the result of a service-connected disability. 38 C.F.R. 
§ 3.310(a) (2005); Allen v. Brown, 7 Vet. App. 439, 448 
(1995) (holding that, pursuant to 38 U.S.C.A. § 1110 and § 
3.310(a), when aggravation of a veteran's nonservice-
connected condition is proximately due to or the result of a 
service-connected condition, such veteran shall be 
compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).
 
In this case, the veteran asserts that his PTSD, service 
connected in July 2005, either causes or aggravates his 
alopecia areata and skin rash, diagnosed as seborrheic 
keratosis.  He does not assert that these disorders arose 
during his period of service or are otherwise etiologically 
related to service on a direct basis.  

Records received from the Sepulveda VA Medical Center (VAMC) 
document the diagnosis and treatment for alopecia areata as 
well as skin rash, most recently diagnosed as seborrheic 
keratosis.  Photographs of the veteran's alopecia areata are 
included in the file.  The report of the May 2002 VA fee-
basis examination includes the opinion that the veteran's 
skin lesions (seborrheic keratoses) do not constitute a 
systemic disease, but rather represent a manifestation of a 
nervous condition.  Similarly, although there was no distinct 
area of alopecia on examination, the examiner stated that the 
veteran's alopecia areata would be sensitive to and become 
exacerbated by or worsen with increased stress.  In so 
opining, the examiner reviewed the claims file completely.  

The previously noted medical opinion relates the claimed 
disabilities to increased stress/nervousness, symptoms which 
physicians have attributed to the veteran's service-connected 
PTSD.  Such opinion thus represents competent evidence of a 
nexus between alopecia areata and seborrheic keratosis and a 
service-connected disability, both disorders on a secondary 
basis, the former disorder under Allen.  Based on this 
opinion, the Board concludes that aggravation of alopecia 
areata is proximately due to or the result of the veteran's 
service-connected PTSD.  It also concludes that seborrheic 
keratosis is proximately due to or the result of the 
veteran's service-connected PTSD.   


ORDER

Service connection for aggravation of alopecia areata as 
secondary to service-connected PTSD is granted.

Service connection for seborrheic keratosis as secondary to 
service-connected PTSD is granted.


REMAND

In a July 2005 rating decision, the RO assigned the veteran's 
PTSD a 30 percent disability evaluation, after granting 
service connection for the same.  The RO assigned that award 
an effective date of October 5, 2001.  Thereafter, in written 
statements received in March and April 2006, the veteran 
expressed disagreement with the assigned rating and effective 
date.  To date, the RO has not acted in response by issuing a 
statement of the case under Manlincon v. West, 12 Vet. App. 
238 (1999).  

Accordingly, the case is REMANDED for the following action:

Send the veteran a statement of the case 
which contains all laws and regulations 
pertinent to the issues of entitlement to 
an initial disability rating in excess of 
30 percent for PTSD and entitlement to an 
effective date earlier than October 5, 
2001, for a grant of service connection 
for PTSD.  If the veteran perfects his 
appeal by submitting a timely and adequate 
substantive appeal, return the claims file 
to the Board.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2005).



______________________________________________
L. N. Driever
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


